On Rehearing.
No matters are presented in the petition for a rehearing that were not fully considered on the original hearing, and the petition is therefore denied.
The appellant has petitioned that, in the event a rehearing is denied, this court will prepare a special finding of facts and thereupon state its conclusions of law in order that appellant may prosecute an appeal from this court to the Supreme Court of the United States.
Sections 2 and 3 of Order .‘56 of the General Orders in bankruptcy (89 Fed. xxxvi, 22 C. C. A. xxxvi), promulgated by the Supreme Court, read as follows:
“See. 2. Appeals under the act to the Supreme Court of the United. States from a Circuit Court of Appeals, or from the Supreme Court of a territory, or from the Supreme Court of the District of Columbia, or from any court of bankruptcy whatever, shall be taken within thirty days after the judgment or decree, and shall be allowed by a judge of the court appealed from, or by a justice of the Supreme Court of the United States.
“Sec. IS. In every case in which either party is entitled by the act to take an appeal to the Supreme Court of the United States, the court from which the appeal lies shall, a t or before the time of entering its judgment or decree, make and iiie a finding of the facts, and its conclusions of law thereon, stated separately; and the record transmitted to the Supreme Court of the United Stab's on such an appeal shall consist only of the pleadings, the judgment or decree, the finding of facts, and the conclusions of law.”
The decree of this court was rendered on April 14, 1908. Whether the subject-matter of this controversy makes a case that is appealable to the Supreme Court under subdivision “b” of section 25 of the Bankruptcy Act (Act July 1, 1898, c. oil, 30 Stat. 553 [U. S. Comp. St. 1901, p. 3432]), and whether it is loo late in any event to take the appeal under section 2 of the General Order above quoted, are questions that would have to be considered should an allowance of an .appeal hereafter be asked. At this time it is enough to say that we do not understand that section 3 of General Order 36 intends that a Cir*678cuit Court of Appeals shall, of its own motion, ascertain and determine in advance of its decision upon an appeal in bankruptcy, whether a question is raised upon which a party is entitled to allowance of an appeal to the Supreme Court. If such right is claimed, it should be called to attention, as we believe, in advance of decision, with request for findings in the event of adverse ruling upon the question alleged to be appealable. Whether findings of fact and conclusions of law aré to be made and filed in this case, nunc pro tunc as of the date of such decree, can be determined if and when application for appeal to the Supreme Court is made and allowed.